09-5299-ag
         Fu v. Holder
                                                                                       BIA
                                                                               A077 341 189
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 27 th day of September, two thousand ten.
 5
 6       PRESENT:
 7                JOSEPH M. McLAUGHLIN,
 8                GUIDO CALABRESI,
 9                RICHARD C. WESLEY,
10                         Circuit Judges.
11       _______________________________________
12
13       TING TING FU,
14                Petitioner,
15
16                      v.                                      09-5299-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Michael Brown, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Ernesto H. Molina, Jr.,
27                                     Assistant Director; Yanal Yousef,
28                                     Trial Attorney, Office of
29                                     Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    decision of the Board of Immigration Appeals (“BIA”), it is

3    hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

4    review is DENIED.

5        Ting Ting Fu, a native and citizen of the People’s

6    Republic of China, seeks review of a December 15, 2009,

7    order of the BIA denying her motion to reopen. In re Ting

8    Ting Fu, No. A077 341 189 (B.I.A. Dec. 15, 2009).     We assume

9    the parties’ familiarity with the underlying facts and

10   procedural history of this case.

11       We review the BIA’s denial of Fu’s motion to reopen for

12   abuse of discretion.     Ali v. Gonzales, 448 F.3d 515, 517 (2d

13   Cir. 2006).     An alien may file only one motion to reopen and

14   must do so within 90 days of the final administrative

15   decision.     8 U.S.C. § 1229a(c)(7); 8 C.F.R. § 1003.2(c)(2).

16   Although Fu’s motion was indisputably untimely, there is no

17   time or numerical limitation if the alien establishes

18   materially “changed country conditions arising in the

19   country of nationality . . . .”     8 U.S.C.

20   § 1229a(c)(7) (C)(ii); see also 8 C.F.R. § 1003.2(c)(3)(ii).

21       The BIA did not abuse its discretion in finding that

22   the birth of Fu’s two U.S. citizen children, as well as her



                                     2
1    practice of Falun Gong in the United States, constituted a

2    change in her personal circumstances, rather than a change

3    in country conditions sufficient to excuse the untimely

4    filing of her motion to reopen.   See Wei Guang Wang v. BIA,

5    437 F.3d 270, 274 (2d Cir. 2006); see also Jian Hui Shao v.

6    Mukasey, 546 F.3d 138, 169-72 (2d Cir. 2008) .   Contrary to

7    Fu’s argument, the fact that Chinese authorities may have

8    become aware of the birth of her children and her Falun Gong

9    practice does not establish changed country conditions.     See

10   Wei Guang Wang, 437 F.3d at 273-74.   In any event, the BIA

11   also reasonably declined to credit Fu’s evidence, including

12   her father’s affidavit and an unauthenticated notice from

13   her village committee, based on the lack of authentication

14   and the Immigration Judge’s underlying adverse credibility

15   determination.   See Qin Wen Zheng v. Gonzales, 500 F.3d 143,

16   146-49 (2d Cir. 2007).

17       For the foregoing reasons, the petition for review is

18   DENIED.   As we have completed our review, any stay of

19   removal that the Court previously granted in this petition

20   is VACATED, and any pending motion for a stay of removal in

21   this petition is DISMISSED as moot. Any pending request for

22   oral argument in this petition is DENIED in accordance with


                                   3
1   Federal Rule of Appellate Procedure 34(a)(2), and Second

2   Circuit Local Rule 34.1(b).

3                                 FOR THE COURT:
4                                 Catherine O’Hagan Wolfe, Clerk
5
6




                                   4